Title: To George Washington from Samuel Fletcher, 18 September 1778
From: Fletcher, Samuel
To: Washington, George


          
            Sir
            Boston 18th Septr 1778.
          
          I have received your Esteemed favr of 14th Septemr and am quite Obliged pr your desiring General Heath to Afford me all possible Assistance in forwarding the Clothing.
          This Clothing had been arrived here some months before I recd charge of the same, landed in many places & some of the Packages with out any Particular Invoice, had it not been for those Circumstances I should have been able to have lodged them with the Main Army before this & with great Ease.
          I have sent forward to Springfield 330. Bales, 52 Hogsheads & 63 Casks Contents abt 10,000 Blanketts, 7669 pr Shoes abt 8000 suits Uniform & 2000. Shirts which is all the Shirts on hand, Messrs Otis & Andrews have now making up a Vast Quantity of fine Linens with great dispatch in the forwarding of which not a moments time shall be lost.
          I am now forwarding a large Quanty say 350 Hogsheads & Bales of Clothing which was lodged at & I am now receiving from Portsmouth, the Contents of which is 15,000 pr Stockings, 10,000 Suits Uniforms but as I have not the marks & Numbers can only judge by Col. Langdon’s Opinion of the same.
          I could not obtain teams to go wholly through to head Quarters & was obliged to send first to Springfield, where Col. Wm Smith the Qr Master there informs me he can Obtain them.
          your Excellency may be assured that my whole attention is and shall be employed in the duties of my Office.
          I have delivered also to Messrs Otis & Andrews vast Quantities of Woolens, & am perswaded that the Army will be, before Winter, well 
            
            
            
            Clothed. As my first business is to forward the Blanketts, Shoes, Shirts & Stocking & the Clothing must have a few Days airing, I hope your Excellency will not want the Uniforms until that is Accomplished. I have the Honor to subscribe myself with great respect your Excely Obedient Servt
          
            Samuel FletcherAgent to the Honble C. B. War
          
        